 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                      ***
 9   BANK OF AMERICA, N.A.,                         )
                                                    )
10                         Plaintiff,               )         Case No. 2:16-cv-00604-GMN-BNW
                                                    )
11   vs.                                            )         ORDER
                                                    )
12   CORTEZ HEIGHTS HOMEOWNERS                      )
     ASSOCIATION, et al.,                           )
13                                                  )
                           Defendants.              )
14                                                  )
15          This matter is before the Court on Shane D. Cox’s Response to the Order to Show Cause
16   (#106) filed on May 20, 2021. On May 6, 2021 the Court issued an Order to Show Cause why
17   Shane D. Cox should not be sanctioned for failing to comply with this Court’s Order (#105)
18   requiring him to attend the settlement conference or otherwise request an exception from
19   attendance at the conference. Mr. Cox filed a response explaining why he failed to attend or
20   otherwise request an exception. Mr. Cox also concurrently filed a Motion to Withdraw as
21   Attorney of Record (#107).
22          After careful review of the response brief and declaration prepared by Mr. Cox, the Court
23   finds that no sanctions are warranted at this time. Mr. Cox promptly responded to the Court’s
24   Order to Show Cause and explained his failure to comply with the Court’s Order setting the
25   settlement conference. The Court finds Mr. Cox’s error was a good faith mistake and accepts his
26   explanation. Given his immediate filing of a Motion to Withdraw to further address the issue,
27   the Court finds sanctions are not warranted.
28   ///
 1          Based on the foregoing and good cause appearing therefore,
 2          IT IS HEREBY ORDERED that sanctions, including monetary sanctions and a
 3   recommendation for civil contempt, shall not be imposed on Shane D. Cox for his failure to
 4   comply with the Court’s Order setting the settlement conference.
 5          DATED this 27th day of May, 2021.
 6
 7
                                                 Daniel J. Albregts
 8                                               United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
